ERROR to the Allen Circuit Court.A defendant in the Circuit Court moved for the dismissal of an appeal from the judgment of a justice in his favour, on the ground that the justice had permitted the plaintiff to amend his cause of action after the commencement of the triah The motion was overruled, and judgment’rendered for the plaintiff. Held, that it must be presumed, nothing appearing to the contrary, that the amendment was only as to some matter of form, and of course not liable to any objection.